Citation Nr: 1510469	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to September 1970, including service in Vietnam.  

Among other awards and decorations, the Veteran earned a Combat Infantryman Badge.  The Veteran died in June 2006.  The appellant is the Veteran's surviving spouse.  

This appeal initially came before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).  The Board Remanded the appeal in December 2010.

In her July 2007 substantive appeal, the appellant requested a Travel Board hearing.  In May 2008, the appellant withdrew that request.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).  The appellant has not submitted a further request for a hearing.  The appellant has been afforded procedural due process.  

In its 2010 Remand, the Board referred the issue of entitlement to death pension benefits to the Agency of Original Jurisdiction (AOJ).  The AOJ provided the appellant with additional notice about that claim and afforded her an opportunity to submit additional information.  The claims file before the Board reflects that the appellant did not respond.  No issue regarding a claim for death pension is before the Board for referral or appellate review.  

The Board apologies for the delay in the full adjudication of this case. 




FINDINGS OF FACT

1.  The Veteran's death certificate lists glioblastoma multiforme as the immediate cause of death; posttraumatic stress disorder and tuberculosis were listed as significant factors contributing to but not resulting in the cause of death.

2.  Glioblastoma multiforme may not be presumed linked to the Veteran's exposure to herbicides, and the appellant has not presented or recounted any relevant medical evidence or other evidence which raises a suggestion that glioblastoma multiforme was incurred during the Veteran service or as a result of any incident of service. 

3.  The Veteran was granted total (100 percent) disability compensation based on individual unemployability in 2001, about five years prior to the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for the cause of the Veteran's death, glioblastoma multiforme, to include as due to Agent Orange exposure, are not met, nor may service connection for the cause of the Veteran's death from glioblastoma multiforme be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2014); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).  

2.  The criteria for entitlement to DIC have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in June 2006.  The death certificate states that the Veteran's death was due to glioblastoma multiforme, with no underlying causes of the glioblastoma listed.  Posttraumatic stress disorder (PTSD), tuberculosis (TB), and hypertension are listed as conditions contributing to the Veteran's death, but not resulting in the immediate cause of death.  The Veteran was awarded service connection for PTSD and TB during his lifetime; the evaluation of PTSD was increased to 70 percent, effective in May 2000.  The Veteran was granted total compensation based on individual unemployability effective in May 2000.  He reported at that time that he had worked at two jobs in 1999, with the second ending in November 1999.

The clinical records reflect that the Veteran began having seizures in August 2005.  A low-grade glioma was found in the temporal lobe of the brain.  In December 2005, the Veteran's symptoms worsened, and he underwent craniotomy and partial excision of the temporal lobe of the brain.  Pathology examination disclosed glioblastoma multiforme.  Attempts to treat the glioblastoma were not successful.  The Veteran was receiving hospice care at home when he died.  

Analysis

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

In this case, it is undisputed that the Veteran had been granted service connection for PTSD (as of May 2000) and for TB (effective from the day following the Veteran's service discharge).  The June 2006 death certificate provides medical evidence that the Veteran's PTSD and TB did not cause the brain tumor that led to the Veteran's death.  Moreover, the death certificate provides medical evidence that the Veteran's death from a brain tumor was not a consequence of PTSD or TB.  

Importantly, a May 2007 VA medical opinion states that the Veteran's service-connected PTSD and TB did not contribute materially or substantially to the Veteran's incurrence of a brain tumor, providing highly probative evidence against this claim. 

The VA inpatient and outpatient treatment records, and the physical and electronic claims files, disclose no medical evidence from any provider indicating that PTSD or TB was a cause of the Veteran's death as defined for VA compensation purposes.  The Board is unable to locate any favorable medical evidence which supports a contention that PTSD or TB caused or contributed materially or substantially to the Veteran's death.  As noted in the Board's December 2010 Remand, the appellant herself has not so contended, so there is no favorable lay evidence either.  Thus, there is no lay or medical evidence that service-connected PTSD or TB caused or contributed materially and substantially to the Veteran's death.  

Rather, the appellant contends, in essence, that the brain tumor that caused the Veteran's death was due to the Veteran's exposure to herbicides in Vietnam.   A Veteran who served in Vietnam between January 9, 1962, and May 7, 1975, as the Veteran in this case did, is presumed to have been exposed to herbicides unless there is affirmative evidence that no exposure occurred.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6), 3.309(e).  

It is undisputed that the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War.  

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Several cancers, including leukemia, lymphoma, prostate cancer, certain respiratory cancers, and soft-tissue sarcoma, among others, may be presumed associated with herbicide exposure.  Unfortunately for the appellant, glioblastoma multiforme is not defined as a cancer which may be presumed associated with herbicide exposure.  Therefore, service connection for the cause of the Veteran's death may not be presumed.

Even though glioblastoma multiforme is not a disease which may be presumed to be linked with the Veteran's service, the appellant is entitled to compensation for the Veteran's death if the glioblastoma multiforme was actually caused by the Veteran's herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).  

Unfortunately, the appellant has not provided any contention or medical evidence to support the contention that herbicide exposure actually caused glioblastoma multiforme in this case.  The appellant did provide a one-page article which states that Veterans who served in Vietnam have an increased risk of cancer.  The general scientific findings noted in the article serve, in part, as a basis for the presumptions of service connection available for several cancers.  However, the article does not specially mention glioblastoma multiforme as a type of cancer for which elevated risk was found in Vietnam Veterans.  Thus, the article provided from the Internet is of very low probative value in this specific case.  

There is no medical evidence that any provider suspected a brain tumor before 2005, when some 35 years had elapsed after the Veteran's 1970 service discharge.  Thus, the chronology of onset does not, in and of itself, suggest any link between the glioblastoma multiforme and the Veteran's service.

The appellant does not contend that there is any medical or other literature to support a contention that herbicide exposure causes glioblastoma multiforme brain tumors.  The appellant has not indicated that any provider has told her that the Veteran's brain tumor was or might have been caused by his exposure to herbicides.  

The appellant and her representative have not identified any evidence other than the appellant's own assertion that the Veteran's in-service exposure to herbicides caused the development of a glioblastoma multiforme brain tumor 35 years after the Veteran's service.  The appellant has not demonstrated any medical education or expertise that would serve as a basis for a competent opinion as to the effect of herbicide exposure or the etiology of a glioblastoma multiforme brain tumor.  The etiology of glioblastoma multiforme is not observable through the senses, and is not readily observable by a lay person.  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A lay individual's observations may be competent to support a contention as to the etiology or onset of a specific disease or injury, such as a skin rash or a broken leg.  Glioblastoma multiforme is not among the diseases or injuries a lay person is competent to observe.  As such, the appellant's opinion on this matter is of too little probative value to place the evidence in equipoise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even with consideration of the appellant's expressed belief that the Veteran's glioblastoma multiforme was due to his exposure to herbicides, there is no competent evidence to support the claim.  The claim must be denied.  
DIC claim under 38 U.S.C.A. § 1318

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to Dependency and Indemnity Compensation (DIC), if at the time of the Veteran's death, the Veteran received compensation for service-connected disability that was rated totally disabling continuously for a period of 10 or more years immediately preceding his death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The total rating may be schedular or based on an award of total disability due to individual unemployability due to service-connected disability (TDIU).  38 C.F.R. § 3.22. 

Following litigation regarding the meaning of 38 C.F.R. § 3.22, the regulation was revised to make it clear that "hypothetical" entitlement of a Veteran to a total disability rating prior to the Veteran's death, where such benefit was not actually sought and granted during the Veteran's lifetime, could not entitle a survivor to DIC benefits.  See 38 U.S.C.A. § 1111; see also Wingo v. West, 11 Vet. App. 307 (1998).   The regulatory revisions which preclude DIC benefits under 38 U.S.C.A. § 1318 on the basis of "hypothetical" entitlement were in effect prior to the death of the Veteran in 2006, and DIC based on "hypothetical" entitlement is not applicable in this case.  

The Veteran was granted TDIU effective in May 2000.  See May 2001 Rating Decision.  The evidence establishes that the Veteran died in 2006, some six years after the effective date of the award of TDIU.  As the Veteran died less than 10 years after the effective date of the award of TDIU, the appellant, his surviving spouse, is not entitled to DIC on the basis that the Veteran was entitled to a total rating in the 10 years prior to his death.  The law is dispositive given the facts of the case.  There is no reasonable doubt.  The appeal for DIC under 38 U.S.C.A. § 1318 must be denied.  

As the denial of DIC under 38 U.S.C.A. § 1318 is a matter of law, it would be fruitless in this case to take additional action to notify or assist the appellant to develop the claim.  The only evidence relevant to the factual determinations as to when the Veteran applied for and was granted TDIU and the factual evidence necessary to determine the date of the Veteran's death is already of record.  No further factual development can change the facts over which that the law is dispositive.  No further notice or assistance is required.  

Duties to assist and notify

After the appellant submitted her claim for DIC in June 2006, the appellant submitted the Veteran's death certificate, indicated where the Veteran obtained care, and submitted written information regarding the possible connection between a cancer and exposure to herbicides.  The appellant's submissions establish that she is aware of the evidence required to substantiate the claims.  Additionally, the appellant has received the assistance of a veteran's service organization to help her organize and present her complaints.

The burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the appellant has not alleged that she was prejudiced in any way by the timing or content of notice to her, and the record discloses no prejudice.

The records of the Veteran's inpatient and outpatient treatment record were obtained.  The appellant was provided with opportunity to provide addisoni evidence.  The appellant did not identify any additional records which she thought might be relevant and might be available.  Medical opinions addressing the claim at issue were obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  

The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal for service connection for the cause of the Veteran's death is denied.

The appeal for DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


